DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 09/06/2022. Claims 6, 13, and 19 have been cancelled. Claims 1-5, 7-12, 14-18, and 20 are pending in the application.  

Continuity/ priority Information 
The present Application 17321610, filed 05/17/2021 claims foreign priority to  INDIA,  Appl. 202011020777, filed 05/17/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Response to Arguments
Applicant's arguments filed in the Amendment/ Remarks on 09/06/2022, with respect to the rejection of Claims 1-5, 7-12, 14-18 and 20  under 35 U.S.C. 102(a)(2) as being anticipated by White (Pub. No. US 20200366569), have been fully considered but they are not persuasive, as set forth in the present office action.
Applicant asserts that independent Claim 1 recites that calculated error budget is compared to an application-specific error budget, and that an action is taken in response to the comparison. If the calculated error budget breaches the prescribed error budget, a restriction is placed on the application, while if the calculated error budget is within the prescribed error budget, any restriction is lifted. According to Applicant referring to Par. [0136] and [0139], White fails to disclose any such action being taken based on a comparison to an error budget.
In response to Applicant arguments, White discloses, FIGS. 7A-7B, and Par. [0133], operation (725), the device 602 can compare the performance 616 to the service level 620 to determine if the service 275 met or exceeded the service level 620. The device 602 can compare the performance 616 to the service level 620 to determine if the service 275 fell below or failed to meet the service level 620.
Clearly, according to White, if the service 275 met or exceeded the service level 620, thus corresponding to the limitation “while if the calculated error budget is within the prescribed error budget, any restriction is lifted”. If the service 275 fell below or failed to meet the service level 620, thus corresponding to the limitation “If the calculated error budget breaches the prescribed error budget, a restriction is placed on the application”.
In response to Applicant arguments, that an action is taken in response to the comparison, White discloses in operation (725), if the decision is “YES” then an action is taken in operations 730-765, while if the decision is “NO” then an action is taken in operations 740-755. Clearly, White takes actions in response to a determination performance comparison.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). In this case, the terms, a restriction is placed on the application, and any restriction is lifted, are too broad in   scope thus subject to different interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18, and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White (Pub. No. US 20200366569), filed: 2019-05-17.  
Regarding independent Claims 1, 8 and 15, White discloses systems and methods of using an error budget for monitoring performance of a service level of a service, comprising:   
ingesting, by an operational monitoring computer program, a plurality of service level indicator (SLI) metrics for an application, each SLI metric identifying a number of successful observations; the operational monitoring computer program from here on as recited in the Claims corresponding to device 602, Fig. 6.
[0105] Referring now to FIG. 6, depicted is a block diagram of a system 600 for using an error budget 614 for monitoring performance 616 of a service level 620 of a service 275. The device 602 can include an intermediary device, intermediary to a plurality of microservices 575 and/or a plurality of client devices (e.g., clients 102 of FIGS. 1A-1C and 5B).
calculating a SLI score for each SLI metric based on the number of successful observations and the number of total observations for the SLI metric;
[0106] The device 602 can monitor traffic (e.g., requests 642) between a plurality of services 275 and a plurality of requestors 640 to determine a performance of a service 275 in handling one or more requests 642. The device 602 can monitor traffic between a plurality of services 275 and a plurality of requestors 640 to determine one or more successful requests 626 by a service 275.
 determining, by the operational monitoring computer program, that the calculated error budget exceeds an error budget for the application;
[0106] The device 602 can monitor traffic between a plurality of services 275 and a plurality of requestors 640 to determine when a service 275 meets or exceeds a service level 620. The device 602 can monitor traffic between a plurality of services 275 and a plurality of requestors 640 to determine one or more instances 619 in which a service 275 falls below or fails to meet a service level 620.
weight the SLI score; [0110] The device 602 can determine a performance 616 value for each service 275. A performance 616 can include a metric to rate or score a service 275 for handling, processing and/or executing one or more requests 642 from one or more requestors 640.
generating a notification in response to the calculated error budget breaching the error budget; and
[0152] Referring now to operation (765), and in some embodiments, metrics 612 can be displayed. The device 602 can display metrics 612 including one of the following metrics or a combination of two or more of the following metrics 612, such as but not limited to, a performance 616 value, an uptime 624 value, a successful request 626 value, a burn rate 628, a gain rate 630, an error budget 614, a usage 644, an amounts 618 value and/or an instance 619 value.
 If the calculated error budget breaches the prescribed error budget, a restriction is placed on the application, while if the calculated error budget is within the prescribed error budget, any restriction is lifted.
 7A-7B, and Par. [0133], operation (725), the device 602 can compare the performance 616 to the service level 620 to determine if the service 275 met or exceeded the service level 620 “restriction is lifted”. The device 602 can compare the performance 616 to the service level 620 to determine if the service 275 fell below or failed to meet the service level 620 “restriction is placed on the application”.
  In operation (725), if the decision is “YES” then an action is taken in operations 730-765, while if the decision is “NO” then an action is taken in operations 740-755.  		 White takes actions in response to a determination performance comparison.

Regarding Claims 2-4, 9-11, 16, 17, White discloses calculating the error budget based on a service level objective (SLO);  
[0114] The device 602 can determine a service level 620 for each service 275. The device 602 can assign a service level 620 to each service 275. A service level 620 can include or correspond to a service level indicator to indicate a performance of a service 275 in handling, processing, and/or executing one or more requests 642. The service level 620 can include or correspond to a service level objective or service level agreement. In embodiments, the service level 620 can include a performance metric as set forth in a service level agreement between two parties (e.g., requestor 640 and service 275).

Regarding Claims 5, 12, 18 , White discloses the restriction is implemented in an integrated deployment;
 [0113] The device 602 can determine a usage 644 value for each service 275. The usage 644 can correspond to or include a metric of when a service 275 uses an error budget 614 in association with a service level 620. The usage 644 can include a value or rate at which a service 275 uses one or more amounts 618 of an error budget 614 based on a service level 620 of the service 275.

Regarding Claims 7, 14, 20, White discloses updating the error budget based at least one prior calculated error budget.  [0099] At step 588, a service graph is displayed. The service graph generator and/or service graph monitor may update the service graph display, such as continuously or in predetermined frequencies or event based, with any metrics or any changed in the state, status or condition of a node or arc, element represented by the node or arc, the service, network or network traffic traversing the topology.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 30, 2022
Final Rejection 20220930
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov